Assertion of Executive Privilege With Respect To Clemency
                            Decision
E xecutive privilege m ay properly be asserted in response to a congressional subpoena seeking docu­
    ments and testim ony concerning the deliberations in connection with President’s decision to offer
    clem ency to sixteen individuals.

Executive privilege m ay properly be asserted in response to a congressional subpoena seeking testi­
   m ony by th e Counsel to the President concerning the perform ance o f official duties on the basis
   that the C ounsel serves as an im m ediate adviser to the President and is therefore im m une from
   com pelled congressional testim ony.

                                                                                September 16, 1999

THE PRESIDENT
        THE WHITE HOUSE

   My Dear Mr. President: You have requested my legal advice as to whether
executive privilege may properly be asserted in response to several subpoenas
issued by the Committee on Government Reform and Oversight of the House
of Representatives to the White House, the Department of Justice, and certain
White House and Department officials seeking documents and testimony con­
cerning your decision to offer clemency to sixteen individuals.

                                                 I.

   The documents and testimony proposed to be subject to a claim of executive
privilege consist of (1) advice and other deliberative communications to the Presi­
dent and (2) deliberative documents and communications generated within and
between the Department of Justice and the White House in connection with the
preparation of that advice. Documents falling into the former category consist of
memoranda and other documents submitted to you by officials and components
of the Department and offices within the White House concerning the clemency
decision. The documents falling into the latter category include documents con­
taining confidential advice, analysis, recommendations and statements of position
that the Pardon Attorney generated in connection with the clemency review, or
that other executive branch officials and employees submitted to the offices of
the Pardon Attorney or the Deputy Attorney General in connection with that
review. For the reasons set forth below, it is my legal judgment that executive
privilege may properly be asserted with respect to the foregoing documents and
with respect to testimony by Department and White House officials concerning
the deliberations in connection with your clemency decision.
   Advice to the President and other deliberative communications and materials
fall within the scope of executive privilege. See generally United States v. Nixon,

                                                  1
                       Opinion o f the Attorney General in Volume 23


418 U.S. 683, 705-13 (1974); Nixon v. Administrator o f General Servs., 433 U.S.
425, 446-55 (1977). The Supreme Court has recognized

       the necessity for protection o f the public interest in candid, objec­
       tive, and even blunt or harsh opinions in Presidential decision­
       making. A President and those who assist him must be free to
       explore alternatives in the process of shaping policies and making
       decisions and to do so in a way many would be unwilling to express
       except privately. These are the considerations justifying a presump­
       tive privilege for Presidential communications. The privilege is fun­
       damental to the operation o f Government and inextricably rooted
       in the separation of powers under the Constitution.

United States v. Nixon, 418 U.S. at 708. It is thus well established that not only
does executive privilege apply to confidential communications to the President,
but also to “ communications between high Government officials and those who
advise and assist them in the performance of their manifold duties.” Id. at 705.
  The White House staff and the Department of Justice act as confidential advisors
to the President as part of the clemency review process, and executive privilege
has long been understood to protect confidential advice generated during that
process. Under controlling case law, in order to justify a demand for information
protected by executive privilege, a congressional committee is required to dem­
onstrate that the information sought is “ demonstrably critical to the responsible
fulfillment of the Committee’s functions.” Senate Select Comm, on Presidential
Campaign Activities v. Nixon, 498 F.2d 725, 731 (D.C. Cir. 1974) (en banc). And
those functions must be in furtherance of legitimate legislative responsibilities of
Congress. See McGrain v. Daugherty, 273 U.S. 135, 160 (1927) (Congress has
oversight authority “ to enable it efficiently to exercise a legislative function
belonging to it under the Constitution” ).
  The Committee’s letter to the Department, dated September 10, 1999, which
requested the designation of a witness for the Committee’s hearing, indicated that
the hearing is entitled “ Clemency for the FALN: A Flawed Decision?” and that
the Committee is “ specifically interested in hearing about information germane
to the process of the . . . grant of executive clemency” regarding the sixteen
individuals. A compelling argument can be made, however, that Congress has
no authority whatsoever to review a President’s clemency decision. “ Since Con­
gress may only investigate into those areas in which it may potentially legislate
or appropriate, it cannot inquire into matters which are within the exclusive prov­
ince of one of the other branches o f the Government.” Barenblatt v. United States,
360 U.S. 109, 111-12 (1959). The granting of clemency pursuant to the pardon
power is unquestionably an exclusive province of the executive branch. U.S.
Const, art. n , §2, cl. 1. See United States v. Klein, 80 U.S. (13 Wall.) 128, 147

                                            2
              Assertion o f Executive Privilege With Respect To Clemency Decision


(1871) ( “ To the executive alone is intrusted the power of pardon . . . .” ); see
also Public Citizen v. Department o f Justice, 491 U.S. 440, 485 (1989) (Kennedy,
J., concurring) (reaffirming that pardon power is “ commit[ted] . . . to the exclu­
sive control of the President” ).
   In exercising his clemency power, the President may seek to obtain the views
of various advisors as he deems appropriate. Historically, he has sought the advice
of the Department of Justice. In response to previous inquiries, the Department
has repeatedly emphasized the exclusivity of the President’s pardon power. In
a letter responding to a request for pardon papers by the Chairman of the House
Committee on Claims in 1919, the Attorney General refused to provide Congress
with the Attorney General’s report, observing:

       [T]he President, in his action on pardon cases, is not subject to
       the control or supervision of anyone, nor is he accountable in any
       way to any branch of the government for his action, and to establish
       a precedent of submitting pardon papers to Congress, or to a Com­
       mittee of Congress, does not seem to me to be a wise one.

Letter from A. Mitchell Palmer, Attorney General, to Hon. George W. Edmonds,
Chairman, House Committee on Claims (Sept. 25, 1919). This position was re­
asserted by the Pardon Attorney in 1952 in response to an inquiry from Senator
Styles Bridges concerning the publication of details of clemency cases. Noting
that “ the President’s exercise of the pardoning power is not subject to statutory
regulation or control,” the Pardon Attorney explained that,

       [i]n the exercise of the pardoning power, the President is amenable
       only to the dictates of his own conscience, unhampered and uncon­
       trolled by any person or branch of Government. In my judgment
       it would be a serious mistake and highly detrimental to the public
       interest to permit Congress, or any Branch thereof, to encroach
       upon any prerogative, right or duty of the President conferred upon
       him by the Constitution,, or to assume that he is in the slightest
       respect answerable to it for his action in pardon matters.

Letter from Daniel Lyons, Pardon Attorney, to Hon. Styles Bridges, U.S. Senator
(Jan. 10, 1952) (citation and internal quotation marks omitted). The executive
branch has on occasion provided Congress with information relating to particular
clemency decisions, but to our knowledge it has done so only voluntarily and
without conceding congressional authority to compel disclosure.
  Accordingly, it appears that Congress’ oversight authority does not extend to
the process employed in connection with a particular clemency decision, to the
materials generated or the discussions that took place as part of that process, or
to the advice or views the President received in connection with a clemency deci­

                                              3
                                     Opinion o f the Attorney General in Volume 23


sion. In any event, even if the Committee has some oversight role, I do not believe
its oversight needs would be viewed by the courts as outweighing the President’s
interest in the confidentiality of the deliberations relating to his exercise of this
exclusive presidential prerogative. Conducting the balancing required by the case
law, see Senate Select Comm., 498 F.2d at 729-30; United States v. Nixon, 418
U.S. at 706-07, I do not believe that access to documents relating to or testimony
about these deliberations would be held by the courts to be ‘‘demonstrably critical
to the responsible fulfillment of the Committee’s functions.” Senate Select Comm.,
498 F.2d at 731. Indeed, this conclusion is confirmed by the fact that the Com­
mittee can satisfy any oversight need to investigate the impact of the clemency
decision on law enforcement goals by obtaining information concerning the
individuals offered clemency and any threat they might pose through non-privi-
leged documents and testimony.

                                                                 n.


  The Counsel to the President is one of several individuals subpoenaed to provide
testimony to the Committee. Much, but not necessarily all, of what the Counsel
might be asked to testify about at the Committee’s hearing would presumably
fall within the scope of information that would be covered by your assertion of
executive privilege over deliberations leading up to your clemency decision. How­
ever, there is a separate legal basis that would support a claim of executive privi­
lege for the entirety o f the Counsel’s testimony, thereby eliminating any need
for her to appear at the hearing. Executive privilege is assertable in response to
a congressional subpoena seeking testimony by the Counsel to the President con­
cerning the performance of official duties on the basis that the Counsel serves
as an immediate adviser to the President and is therefore immune from compelled
congressional testimony.
   It is the longstanding position o f the executive branch that “ the President and
his immediate advisers are absolutely immune from testimonial compulsion by
a Congressional committee.” 1 This position is constitutionally based. As Assistant
Attorney General Theodore Olson observed in 1982:

            The President is a separate branch of government. He may not
            compel congressmen to appear before him. As a matter of separa­
            tion of powers, Congress may not compel him to appear before
            it. The President’s close advisors are an extension of the President.2

    1 M em o ra n d u m from Jo h n M . Harmon, A ssista n t A ttorney G eneral, O ffice o f Legal C o u n sel, Re. E xecu tive P rivi*
le g e at 5 (M ay 23, 1977)
   2 M em o ra n d u m from T h e o d o re B. Olson, A ssistant A ttorney G eneral, O ffice o f Legal C ounsel at 2 (July 29,
1982) (d iscu ssin g subpoena fo r testim ony o f th e C ounsel to the P resident). S ee also M em o ran d u m fro m Roger C.
C ra m to n , A ssista n t A tto rn e y G eneral, O ffice o f Legal C ounsel, Re- A va ila b ility o f E xecutive P rivilege W here


                                                                  4
                      Assertion o f Executive Privilege With Respect To Clemency Decision


Accordingly, “ [n]ot only can the President invoke executive privilege to protect
[his personal staff] from the necessity of answering questions posed by a congres­
sional committee, but he can also direct them not even to appear before the com­
mittee.” 3
  An often-quoted statement of this position is contained in a memorandum by
then-Assistant Attorney General William Rehnquist:

             The President and his immediate advisers — that is, those who
           customarily meet with the President on a regular or frequent
           basis — should be deemed absolutely immune from testimonial
           compulsion by a congressional committee. They not only may not
           be examined with respect to their official duties, but they may not
           even be compelled to appear before a congressional committee.4

It is our understanding that the Counsel to the President falls within Assistant
Attorney General Rehnquist’s description of the type of Presidential advisers who
are immune from testimonial compulsion.
   Given the close working relationship that the President must have with his
immediate advisors as he discharges his constitutionally assigned duties, I believe
that a court would recognize that the immunity such advisers enjoy from testi­
monial compulsion by a congressional committee is absolute and may not be
overborne by competing congressional interests. For, in many respects, a senior
advisor to the President functions as the President's alter ego, assisting him on
a daily basis in the formulation of executive policy and resolution of matters
affecting the military, foreign affairs, and national security and other aspects of
his discharge of his constitutional responsibilities. Subjecting a senior presidential
advisor to the congressional subpoena power would be akin to requiring the Presi­
dent himself to appear before Congress on matters relating to the performance
of his constitutionally assigned executive functions. Because such a result would,
in my view, violate the constitutionally mandated separation of powers principles,
it would seem to follow that compelling one of the President’s immediate advisers

C ongressional C om m ittee Seeks T estim ony o f F o rm er White H ouse O fficial o n A d vice G iven President on O fficial
M a tters at 6 (D ec. 21, 1972) (sin c e “ [a]n im m ediate assistant to the P resident m ay be said to serve as his alter
eg o        the sam e considerations that w ere persuasive to form er President T rum an [w hen h e declined to com ply
w ith a congressional subpoena for his testim ony] w ould apply to ju stify a refusal to appear b y             a fo rm e r staff
m em b er” ), Letter from Edw ard C Schm ults, D eputy A ttorney G eneral at 2 (A pr. 19, 1983) ( “ [ 0 ] u r concern
regarding your desire for the sw orn testim ony o f [the Counsel to the P resident] is based u p o n im portant principles
relative to the pow ers, duties and prerogatives o f th e Presidency. W e share w ith previous P resid en ts and th e ir advisers
serious reservations regarding the im plications fo r established constitutional d o ctn n es arising from the separation
o f pow ers o f a C ongressional dem and for the sw o m testim ony o f close presidential advisers o n the W h ite H ouse
staff " ) .
   3 M em orandum from John M. H an n o n , A ssistant A ttorney G eneral, O ffice o f Legal C o u n sel, R e D u a l-p u rp o se
P resid ential A dvisers, A ppendix at 7 (A ug 1 1, 1977)
   4 M em orandum from W illiam H. R ehnquist, A ssistant A ttorney G eneral, O ffice o f Legal C o u n sel, Re- P o w e r o f
C ongressional C om m ittee to C om pel A ppearance o r Testim ony o f “ W hite H ouse S ta ff” at 7 (F eb 5, 1971)


                                                               5
                      Opinion o f the Attorney General in Volume 23


to testify on a matter of executive decision-making would also raise serious con­
stitutional problems, no matter what the assertion of congressional need.
   At a minimum, however, I believe that, even if a court were to conclude that
the immunity the Counsel to the President enjoys from testimonial compulsion
by a congressional committee is subject to a balancing test, you may properly
instruct the Counsel that she need not appear in response to the present congres­
sional subpoena. In my view, a court would, at a minimum find that the constitu­
tional interests underlying the immunity outweigh Congress’ interest, if any, in
obtaining information relating to the particular process followed, or the advice
and other communications the President received, in connection with the Presi­
dent’s exercise of his exclusive constitutional authority to grant clemency.
   In conclusion, it is my legal judgment that executive privilege may properly
be asserted with respect to the entirety of the testimony of the Counsel of the
President, based on the immunity that position has with respect to compelled
congressional testimony.

                                                             JANET RENO
                                                            Attorney General




                                           6
       OPINIONS

          OF THE




OFFICE OF LEGAL COUNSEL




            7